* Corpus Juris-Cyc. References: Taxation, 37Cyc, p. 942, n. 95. Exemption from taxation of property which religious or charitable body has no right to hold, see note in 27 A.L.R. 1047; 26 R.C.L. 323; 5 R.C.L. Supp. 1401.
The appellants appealed to the court below from an assessment for municipal taxation by the city of Jackson of certain real property in the city of Jackson, the title to which is held by them, in trust, for the Capitol Street Methodist Church, and claimed by them to be exempt from taxation under section 4251, Code of 1906 (section 6878, Hemingway's Code, and from a judgment approving the assessment they have brought the case to this court.
The Capitol Street Methodist Church, as its name imports, is a religious society, and, some years ago, purchased a lot in the city of Jackson fronting one hundred twenty feet on Capitol street, and constructed thereon a church house, which it has used continuously since as a place of worship.
In 1921, the church purchased the lot adjoining that on which its church house is situated, fronting two hundred and twenty-one feet on Capitol street, with a depth of, probably, twice that of its original lot. The purchase of this lot was made, not for the immediate use, but to prevent it being acquired by another and for use by the church, in the future, in event it should thereafter desire to use it. The growth of the church, both in membership and activites has been such that the house which it now occupies had become in 1921, and is now, inadequate for its needs. *Page 365 
When this lot was purchased, two cottages that were situated on the Capitol street side of it were moved to the rear of the lot some distance from the church house and are now used by the church in connection with its Sunday school. The remainder of the lot has not been put to any use at all, except that the front thereof has been graded, the weeds and grass thereon have been mowed when necessity therefor has arisen, and a plank walk leads across a part of it from the church to the cottages.
The assessment here complained of was for the year 1925, and covers all of this second lot purchased by the church, except a strip forty-five feet wide across the rear of it, on which the two cottages hereinbefore referred to are situated.
The appellee's contention is that the exemption here claimed cannot be availed of, for two reasons:
First, the church's ownership of the land here assessed is illegal, and therefore it cannot hold it exempt from taxation under the rule announced in Methodist Church v. Meridian,126 Miss. 780, 89 So. 650, and Gunter v. City of Jackson,130 Miss. 686, 94 So. 842, 27 A.L.R. 1043; and, second, the land is not used by the church, and therefore is not within the exemption allowed by section 4251, Code of 1906 (Hemingway's Code, section 6878).
Pretermitting the first of these questions, and coming to the second, the statute under which the exemption is claimed provides that:
"The following property, and no other, shall be exempt from taxation, to-wit. . . . All property, real or personal, belonging to any religious or charitable society and used exclusively for the purposes of such society, and not for profit."
This statute exempts only that property belonging to a religious society; that is, (1) used for the purposes of such society, and (2) not to any extent for profit. Both of these elements must coexist or the property remains subject to taxation. *Page 366 
The first of these elements is here absent, for the land is not used in any way, except to the extent that the church maintains thereon the plank walk hereinbefore referred to, but is held by it for the use in the future, should it hereafter decide to use it. The portion of the land covered by this plank walk is too small in comparison with the whole of it to necessitate or render proper the holding by the church of the whole of the lot therefor.
Affirmed.